Citation Nr: 1827256	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-292 95	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to April 1971.  He served in Vietnam and was awarded a Combat Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In November 2015, this matter was remanded to the agency of original jurisdiction (AOJ) for development; the AOJ was instructed to afford the Veteran a VA audiometric examination.  The Board finds that the AOJ afforded the Veteran a VA examination and a medical opinion was obtained.  The remand order has been substantially complied with and it may proceed with a decision at this time.  See Dement v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while serving in combat in Vietnam.  

2.  The Veteran's left ear hearing loss first manifested over 40 years after service separation, and is not related to exposure to acoustic trauma during his period of active service or to other injury or event in active service. 

3.  The Veteran does not have a right ear hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C. § 1154 (b) (West 2012); 38 C.F.R. § 3.304 (d) (2017).

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309 (a), as it is considered an organic disease of the nervous system.  Therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 .

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

The Board finds that the evidence establishes that the Veteran engaged in combat with the enemy in active service and he sustained acoustic trauma during such service.  Service records show receipt of the Combat Infantryman's Badge in Vietnam.  Thus, the Board finds that the provisions of 38 U.S.C.§ 1154 (b) and 38 C.F.R. § 3.304 (d) are applicable.

Section 1154 (b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995). 

The Veteran contends that he incurred bilateral hearing loss during his time in Vietnam.  He states that he served in Vietnam from March 1970 to April 1971 with the 1st Air Calvary and he was directly involved in front line warfare.  In a December 2012 statement, the Veteran stated that after arriving in Vietnam in March of 1970, he was assigned to the 1st Cavalry Division, which was an infantry unit working out of Fire Base Buttons near Son BIE.  He stated that he was initially a rifleman and carried an M-16; he carried the M-79 about a week and the M-60 machine gun until becoming a squad leader.  The Veteran stated that for over a year, he was in the infantry, and he was exposed to rifle and machine gun fire, claymore mines, hand grenades, rockets, RPG's, LAW's, artillery and other explosions on a regular basis.  

The Board finds that the Veteran is competent to describe being exposed to loud noise.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his combat service.  For these reasons and with consideration of the provisions of 38 U.S.C.§ 1154, the in-service injury of acoustic trauma to both ears is established.

The Board finds that the weight of the competent and credible evidence establishes that the Veteran has left ear hearing loss as defined by 38 C.F.R. § 3.385.  The findings of the November 2016 VA audiometric examination show that the Veteran meets the requirements of 38 C.F.R. § 3.385 for the left ear with a finding of a speech recognition score of 90 percent.  

The Board further finds that the weight of the competent and credible evidence establishes that the current sensorineural hearing loss in the left ear is not due to or related to service, to include the noise exposure in service.  The service treatment records do not show complaints, treatment, or diagnosis of left ear hearing loss.  Although a left ear hearing injury in service is presumed, by application of 38 U.S.C.A. § 1154(b), there is no medical evidence showing either a diagnosis of left ear sensorineural hearing loss within one year from service, or otherwise showing audiometric findings suggestive of such hearing loss.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss or audiometric findings suggestive of such within one year from service separation.  Thus, service connection for left ear hearing loss on a presumptive basis under 38 C.F.R. § 3.307 (a) is not warranted.

The Board has considered the provisions of 38 C.F.R. § 3.303 (b).  The weight of the evidence shows that there were no chronic symptoms of left ear hearing loss during service or continuous symptoms of hearing loss since service until 2011 when he filed his claim for compensation.  The more probative evidence including the service treatment records do not document hearing loss symptoms or complaints until almost 40 years after service.  This lengthy period of time without complaints or treatment, while not dispositive, is a factor that weighs against the finding that the bilateral hearing loss and tinnitus have existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  The Veteran did not provide or identify any lay or medical evidence showing chronic hearing loss symptoms since service up until the current diagnosis of left ear hearing loss.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303 (b) is not warranted. 

The Board finds that the weight of the competent and credible evidence establishes that the current Veteran's left ear hearing loss is not medically related to his active service.

The Veteran was afforded VA audiometric examinations in March 2012 and April 2012 and left ear hearing was normal.  The findings of the November 2016 VA audiometric examination show that the Veteran meets the requirements of 38 C.F.R. § 3.385 for the left ear with a finding of a speech recognition score of 90 percent.  The November 2016 VA audiologist opined that the left ear hearing loss was not caused by or a result of the Veteran's military service.  The VA audiologist indicated that the left ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale was that the hearing thresholds for the left ear were normal at entrance exam in May of 1969 and at exit exam in April of 1971.  The VA examiner noted that normal hearing thresholds at exit exam in April 1971 indicates complete recovery from any acoustic trauma and since the damage was done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.

The Board has considered the Court's holdings in Hensley v. Brown, 5 Vet. App. 155 (1993) and Dalton v. Peake, 21 Vet. App. 23 (2007).  The Board finds that the VA medical opinion is adequate.  The VA audiologist based the opinion on the findings of normal hearing in active service including upon separation examination not upon the absence of documentation in service.  The VA audiologists considered the Veteran's report of history and the onset of symptoms.  The March 2012 VA audiologist indicated in an addendum opinion that that on exam in March 2012, the Veteran's paper claims file was reviewed again.  The VA audiologist noted that the exit examination dated in April 1971 revealed shifts in thresholds in both ears in comparison to those obtained at entrance on May 1969.  The VA audiologist stated "HOWEVER, when comparing the exit examination dated 4/3/71 to the examination completed in this clinic on 3/1/12, the thresholds obtained on 3/1/12 were EQUAL OR BETTER to those obtained on 4/3/71.  This indicates that the thresholds obtained at exit in 1971 were reflective of either poor test conditions and/or a temporary condition that no longer existed 41 years later."

The Veteran has not submitted competent lay or medical evidence that the current hearing loss disability is causally related to service.  The Board finds that the VA opinions are based upon sufficient facts and data and that the opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinions are consistent with the Veteran's service treatment records and the other competent and credible evidence of record. 

As discussed above, the Veteran has made a general assertion that the hearing loss is related to noise exposure in service.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss, which requires the administration of sophisticated testing.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.

In light of the above, the Board finds that the weight of the evidence is against a finding that the left ear sensorineural hearing loss is related to the Veteran's active service.  Based on a careful review of the entire record, the Board finds that the evidence is not in equipoise as to whether the current left ear hearing loss is due to the Veteran's exposure to noise in active service, but the weight of the evidence preponderates against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The claim for service connection for left ear sensorineural hearing loss is denied.

The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of current right ear hearing loss.  The Veteran was afforded VA audiometric examinations in March 2012, April 2012, and November 2016 and right ear hearing was normal.  

The Veteran is competent to describe an observable symptoms such as decreased hearing.  However, the Board cannot rely on the Veteran's lay assertion as to a medical diagnosis of hearing loss because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the diagnosis and etiology of hearing loss.  As to the specific issue in this case, an opinion as to whether the hearing loss in the right ear meets the requirements of a hearing loss disability as set forth by VA regulations falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of a medical diagnosis regarding hearing loss involves a complex medical issue and medical testing including audiometric testing.  It is not shown that the Veteran has such expertise to perform such testing and render a medical diagnosis.  The Veteran has not provided or identified any lay or medical evidence to support his contentions that he has right ear hearing loss.  

The weight of the evidence does not establish current diagnosis or objective findings of current right ear hearing loss.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the competent evidence does not establish the presence of a right ear hearing loss disability for VA purposes.  Accordingly, the claim of service connection for right ear hearing loss is denied.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA provided the Veteran with 38 U.S.C. § 5103 (a)-compliant notice in September 2011.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


